Citation Nr: 1413923	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for cervical spine degenerative disc disease.

3.  Entitlement to service connection for otitis media.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

5.  Entitlement to an effective date earlier than January 26, 2009, for the award of service connection for thoracic spine degenerative disc disease.

6.  Entitlement to a separate disability rating for service-connected thoracic spine degenerative disc disease.

7.  Entitlement to an initial compensable rating for service-connected Eustachian tube dysfunction.


8.  Entitlement to an increased rating for right shoulder arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada dated in September 2009, August 2010, and January and June 2011.  

In May 2011, the Veteran testified before the Decision Review Officer at the RO.  He also testified at a hearing, also at the RO, conducted by the undersigned Veterans Law Judge in March 2012.  Hearing transcripts of both hearings are of record.  

Service connection was granted for Eustachian tube dysfunction in June 2011.  A 10 percent rating was assigned, effective from January 6, 2000.  The Veteran expressed disagreement with the decision in July 2011, a Statement of the Case (SOC) was issued in February 2012, and the Board accepts his March 2012 hearing testimony in lieu of a substantive appeal.  

Review of the record shows that a claim for an increased compensable rating for service-connected eczema was denied by the RO in November 2007.  After the Veteran perfected an appeal to this denial, the RO, in October 2008, increased the disability rating assigned to this skin disorder to 10 percent.  The Veteran thereafter withdrew his appeal in July 2009.  See VA Form 21-4138.  

The issue of entitlement to an increased rating for right shoulder arthritis is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has carpal tunnel syndrome which is causally or etiologically related to his military service, or that such disorder had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has cervical spine degenerative disc disease which is causally or etiologically related to his military service, or that arthritis of the cervical spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.

3.  The Veteran does not have otitis media that is casually or etiologically related to his military service.

4.  In an October 1999 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal the decision and the determination is now final.

5.  Evidence submitted since the RO's October 1999 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

6.  In January 2009, the RO received a claim of entitlement to service connection for a thoracic spine disorder; there are no communications prior to this date that could be construed as a claim for service connection.

7.  Applicable regulations do not allow for separate disability ratings for the service-connected thoracic spine degenerative disc disease and the service-connected lumbar strain.

8.  For the entire initial rating period from January 6, 2010, Eustachian tube dysfunction has not been manifested by suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A cervical spine disability, to include cervical strain and degenerative disc disease, was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2013).

3.  Otitis media was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  Evidence submitted to reopen the claim of service connection for bilateral hearing loss is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for an effective date prior to January 26, 2009, for the grant of service connection for thoracic spine degenerative disc disease, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013).

6.  The claim of entitlement to a separate disability rating for the thoracic spine disorder is without legal merit.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

7.  For the entire initial rating period from January 6, 2010, the criteria for an initial compensable rating for Eustachian tube dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.


VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice supplied to the Veteran in April 2009 and January 2010.

As to the claim in which the Veteran seeks service connection for bilateral hearing loss, where a veteran seeks to reopen a previously denied claim, the notice must inform the veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran received appropriate notice in a February 2009 letter. 

In this case, the Board considers the claim for an earlier effective date to be a "downstream" issue arising from the initial grant of service connection.  That is, in January 2011, the RO granted entitlement to service connection for thoracic spine degenerative disc disease, effective January 26, 2009.  The Veteran expressed disagreement with the assigned effective date in February 2011, and in June 2011, a statement of the case (SOC) was furnished.  The Veteran subsequently perfected this appeal.

The duty to assist the Veteran in the development of the claims has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  The Veteran was afforded VA examinations in 2010.  The Board finds that the VA examinations are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The examination reports/opinions also are shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the issue of entitlement to an initial compensable rating for the service-connected Eustachian tube dysfunction, in cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).




In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a February 2012 Statement of the Case (SOC) in response to the Veteran's July 2011 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision. 38 U.S.C.A. § 7105(d).  The Board has here taken the Veteran's March 2012 hearing testimony as sufficient to constitute his substantive appeal as to this issue.  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

In addition, the Veteran was afforded a VA ear diseases examination with respect to the issue on appeal in June 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim seeking a higher initial rating for his service-connected Eustachian tube dysfunction has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Review of the Veteran's service treatment records, in pertinent part to the instant claims now before the Board on appeal, includes several reports of audiograms.  None, however, show bilateral hearing loss, as defined by VA in 38 C.F.R. § 3.385.  A July 1979 health record includes a diagnosis of laceration of the right temporal area of the head.  Sutures were removed at this time.  The Veteran was seen for complaints of neck pain, as a result of sleeping the wrong way, in October 1987.  Acute cervical strain and muscle strain were diagnosed on two separate occasions within a period less than a week.  A Report of History completed by the Veteran in September 1991 shows he denied ever having a head injury.  Medical examination accomplished in September 1991 also showed, concerning the issues now on appeal, normal clinical findings.  A March 1993 clinic record includes a diagnosis of otitis media.  The Veteran was seen for complaints of stuffy ears.  The Veteran was also seen on several occasions for thoracic spine pain-related complaints.  None of these is shown, however, to have concerned his cervical spine.  Also, the service treatment records are devoid of a finding of carpal tunnel syndrome.  

The report of a July 1999 VA audiological evaluation shows that, concerning both ears, that the criteria set out in 38 C.F.R. § 3.385 (to determine if disability due to impaired hearing is present) was not met.   

In an October 1999 rating decision, the RO denied service connection for bilateral hearing loss as there was no evidence the Veteran had defective hearing meeting the criteria for a grant of service connection for hearing loss.  The Veteran was notified of the decision and his appellate rights, but did not file an appeal.  The decision is therefore final.  38 C.F.R § 20.302.

A November 1999 private medical report shows that the Veteran was seen for bilateral shoulder pain.  X-ray examination showed a diagnosis of bilateral shoulder joint osteoarthritis.  He also complained at this time of occasional numbness radiating into the medial three digits of both hands.  This occurred when keeping his arm in a constant position such as driving.

An August 2007 private medical record includes a diagnosis of cervical strain.  

A January 2008 private medical record includes a diagnosis of multilevel thoracic spine degenerative disc disease.  The report also noted that presence of May 2007 "EMG" (electromyography) findings of bilateral carpal tunnel syndrome.  

A February 2008 private medical record shows a diagnosis of bilateral carpal tunnel syndrome.  The Veteran gave a 10-year history of intermittent numbness and tingling in both hands.  A May 2008 private medical record shows a diagnosis of cervical spine degenerative disc disease.  

In January 2009, the Veteran filed to reopen his claim for service connection for bilateral hearing loss.  See VA Form 21-4138.

On January 6, 2010, the Veteran's claim seeking service connection for an Eustachian tube dysfunction was received.  

An April 2000 private medical record includes a diagnosis of status post cervical spine discectomy and fusion.  

The report of a June 2010 VA spine examination shows that the Veteran reported first having neck-related symptoms around 1987.  He complained of neck stiffness since that time.  Cervical spine surgery subsequently occurred in 2009.  A diagnosis of cervical spine degenerative disc disease with fusion was diagnosed.  The examiner opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease was caused by or the result of his in-service complaints of neck pain.  An adequate rationale for the supplied opinion was supplied.  

The report of a July 2010 VA peripheral nerves examination shows that the carpal tunnel syndrome was diagnosed in 2007.  Carpal tunnel syndrome was diagnosed.  The examiner opined that the carpal tunnel syndrome diagnosed in May 2007 was not caused by or the result of symptoms of occasional numbness in both hands reported in November 1999.  

The Veteran was also afforded a VA audio examination in November 2000.  Review of the examination report shows that the Veteran was found to have normal bilateral hearing.  

The Veteran sought service connection for a thoracic spine disorder in January 2009.  See VA Form 21-4138.  In January 2011, the Reno RO granted service connection for thoracic spine degenerative disc disease.  This disorder was combined with the already service-connected low back strain, evaluated as 10 percent disabling under Diagnostic Code 5242, effective from March 1, 1999.  Previously, service connection for low back strain was granted by an October 1999 rating decision issued by the Roanoke RO and a 10 percent rating was assigned, effective March 1, 1999, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Also of record is the report of a June 2011 VA ear diseases examination.  The Veteran claimed to have chronic otitis media which had its onset in service.  The examiner commented that the Veteran was shown to have episodes of otitis media in service.  Post service medical records reportedly showed Eustachian tube dysfunction, but not otitis media.  The supplied diagnoses included otitis media, in service, resolved.  Otitis media was not diagnosed at the examination.  Eustachian tube dysfunction was diagnosed.  The Veteran complained of symptoms including sensation of fullness in both ears, which is relieved by his plugging and blowing his nose.  He also reported chronic congestion, but denied being afforded medical treatment for this.  Examination showed no auricle deformity, normal external canals, no polyps, and no tympanic membrane perforations.  Right tympanic membrane scarring was present.  Suppuration was not noted to be present.  There were no cited complications of ear diseases.  No middle or inner ear infection was present.  The Veteran denied being treated for this disorder.  The examiner commented that the disorder had no effect generally on the Veteran occupationally, nor were there effects on his usual daily activities.  

A July 2011 lay statement from a former employer of the Veteran states that the Veteran, during his employment from 2006 to 2010, exhibited signs of hearing impairment.  

In the course of a March 2012 hearing conducted at the RO by the undersigned, the Veteran testified that both his claimed cervical spine degenerative joint disease and carpal tunnel syndrome were the residuals of an in-service head injury.  The Veteran, alternatively, seemed to testify that his carpal tunnel symptoms were more appropriately related to his claimed cervical spine disorder.  He conceded he did not have hearing loss to such a severity to meet the criteria set out by VA in 38 C.F.R. § 3.385.  He also testified that his thoracic spine problems should be rated separately, apart from his service-connected lumbosacral spine disability.  Service connection for thoracic spine degenerative joint disease was granted by the RO in January 2011.  An effective date of January 26, 2009, was assigned.  The Veteran testified that by means of the submission of "earlier evidence" and "earlier correspondence" he had "basically" raised the issue of entitlement to service connection for his thoracic spine.  The Board parenthetically observes that the thoracic spine disorder was combined with the already service-connected lumbar spine disability.  He added that the effective date assigned for his thoracic spine disability should date back to around 1990 to 1992.  

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include arthritis and organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.



As an exception, an effective date for a claim for increase (which this claim was not) may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)(2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  Such a communication may be from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 

Under 38 C.F.R. § 3.157 (2013), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.


Effective September 26, 2003, VA revised the portion of its Schedule for Rating Disabilities (Rating Schedule) which evaluated Diseases and Injuries of the Spine.  68 Fed. Reg. 51454 -01 (August 27, 2003).  These provisions consider the "thoracolumbar spine" as a single spinal segment for rating purposes.  Id.  In proposing this change, VA made the following comments:

We propose that the general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic (or dorsal) segment of the spine.  The thoracic segment of the spine consists of the twelve thoracic vertebrae.  Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other.  This combination of segments is also used in the 1984 AMA Guides.  We also propose to replace the term "dorsal" with the term "thoracic" throughout this section, in keeping with current medical terminology.

67 Fed. Reg. 56509-12 (Sept. 4, 2002).

Thus, VA considers the terms "dorsal" and "thoracic" as referring to the same spinal segment with the latter term currently in use under more modern terminology.  Additionally, VA considers the thoracic and lumbar spines as separate and distinct body systems, but has created a term for a "thoracolumbar" spinal segment for rating purposes since 2003 due to the technical difficulties in separating motion loss between such spinal segments.

Disability ratings are determined by applying the criteria set forth in the VA Rating Schedule.  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The Veteran's service-connected Eustachian tube dysfunction is not listed on the Rating Schedule, and the RO, in June 2011, assigned a noncompensable evaluation under Diagnostic Codes 6299-6200 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  

Under Diagnostic Code 6200, a 10 percent disability rating is assigned for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  It is noted that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are evaluated separately.  No such complications are here manifested.  

In every instance where the Rating Schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).




Under Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media), is to be rated in turn on the basis of hearing impairment.  38 C.F.R. § 4.87.  Here, as noted above, the Veteran does not have hearing loss as defined by VA.  

The Veteran perfected an appeal of the initial rating assigned following the June 2011 grant of service connection for Eustachian tube dysfunction.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). 

Analysis

Service Connection

Bilateral Carpal Tunnel Syndrome

In this case, the Veteran clearly has a current diagnosis of bilateral carpal tunnel syndrome.  See above-discussed medical evidence. 

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  As above noted, mindful that the Veteran testified in March 2012 that "I don't have service-connection for carpal tunnel," the Board notes that the record does not include a medical opinion linking any carpal tunnel syndrome to the Veteran's active service, to include to an in-service head injury.  While as noted, a diagnosis of right temporal head laceration was made during the Veteran's active military service, the service treatment records make no mention of the Veteran having incurred a "head injury" in service, and no service treatment records include a finding of disabling residuals relating to a head injury.  

Also, mindful that the Veteran did complain of radiating pain into his middle three fingers in November 1999, about nine months after his service separation, carpal tunnel syndrome was not diagnosed at that time.  As noted, it appears to have been first diagnosed in 2007.  The VA physician who conducted the peripheral nerves examination in July 2010, in observing that the Veteran complained of occasional numbness in his medial three fingers in November 1999, opined that the medial three digits of the hand was not the cutaneous distribution of the median nerve, which is the affected nerve in carpal tunnel syndrome.  He added that numbness brought about by driving would not be representative of carpal tunnel syndrome.  The Board notes that the Veteran has submitted no opinion to the contrary. 

By definition, carpal tunnel syndrome is compression of the median nerve as it passes through the carpal tunnel in the wrist.  Merck Online Medical Manual.  It is also defined as "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow."  Dorland's Illustrated Medical Dictionary 1812 (30th ed. 2003).  See also Wilson v. Brown, 7 Vet. App. 542 (1995) (finding, "Carpal tunnel syndrome is 'a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.'"  By very definition, carpal tunnel syndrome is a disorder of the median nerve, unrelated to the cervical spine.

Thus, the record is, in addition to not providing a favorable nexus opinion, absent of evidence of continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

In summary, in addition to the lack of evidence showing that carpal tunnel syndrome manifested during active duty service or within one year, the evidence of record does not link carpal tunnel syndrome to the Veteran's service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran has not contended otherwise.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board acknowledges the Veteran's lay statements that he incurred a head injury in service.  The Veteran is competent to report these symptoms, and any information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).  Here however, the most credible and probative information is contained in the medical record.  The medical evidence here does not support a finding of the incurrence of an in-service head injury, and in fact showing evidence to the contrary, as indicated by the Veteran's 1991 denial of the incurrence of such an injury, outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  Here, the medical evidence disclosing no impairment is far more credible and probative than the lay evidence.

Cervical Spine Degenerative Disc Disease

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claim seeking service connection for cervical spine degenerative disc disease.  Therefore, the claim must be denied. 38 C.F.R. § 3.102.




The Board acknowledges the assertions by the Veteran in support of his claim; the Veteran essentially has claimed that he began to have neck-related complaints in 1987, and had since had cervical spine related problems.  He is competent to comment as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible.

However, the contentions that the Veteran incurred a cervical spine disability, to include degenerative disc disease, does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case -- whether the Veteran has cervical spine degenerative disc disease which is related to active duty (or was manifested within one year of his 1999 service separation) -- falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

The Veteran is competent to state that he observed having symptoms related to his cervical spine during or after service.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of a cervical spine-related disorder, as establishing the diagnosis and etiology of his current cervical spine disorder.  The service treatment records do show findings related to neck complaints, to include in October 1987, when acute cervical strain and muscle strain was diagnosed.  Even so, there is no competent credible evidence that he has a current cervical spine disorder related to such complaints.  As such, the Board finds that the Veteran's assertions are outweighed by the June 2010 VA medical opinion which, in finding that it was less likely as not that the Veteran's cervical spine degenerative disc disease was caused by or a result of in-service complaints of neck pain, noted that no such findings were shown at the time of the Veteran's service separation or in 1999 following his February 1999 service separation.  

In this case, cervical spine degenerative disc disease has been shown by a competent medical opinion to be etiologically-related to active military service, and, concerning the presence of any diagnosed arthritis, none is shown to have been manifested within the first post service year following the Veteran's military separation.

In summary, the record contains no competent evidence linking a current diagnosis of any cervical spine-related disorder to the Veteran's military service.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed cervical spine disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.

Further, again, as noted, as arthritis of the cervical spine was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

Otitis Media

As noted, the Veteran alleges he suffers from otitis media as a direct result of his active service.

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic ear-related disability manifested by otitis media.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  To this, as noted above, in the course of a June 2011 VA ear diseases examination the Veteran claimed to have chronic otitis media which had its onset in service.  The examiner, while acknowledging that the Veteran had episodes of otitis media in service, commented that the post service medical records reportedly showed Eustachian tube dysfunction, but not otitis media.  The supplied diagnoses included otitis media, in service, resolved.  Of significant note, otitis media was not diagnosed at the examination.  




The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of otitis media.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for otitis media.

Bilateral Hearing Loss

In an October 1999 rating decision, the Roanoke, Virginia RO denied service connection for bilateral hearing loss as there was no evidence there was no evidence the Veteran had defective hearing meeting the criteria for a grant of service connection for hearing loss.  Evidence considered at that time consisted of the Veteran's service treatment records and the report of a July 1999 audiological examination.  In October 1999, the Veteran was notified of the decision and his appellate rights, but did not file an appeal.

In January 2009, the Veteran filed to reopen his claim for service connection for bilateral hearing loss.

As noted, the claim was previously finally denied because there was no evidence that hearing loss, as defined by VA, was present.  

Evidence pertinent to this claim received since the October 1999 RO decision consists of the report of a November 2010 VA audio examination and testimony provided by the Veteran in March 2012.  

The report of the November 2010 VA audio examination shows that the examiner reviewed the Veteran's medical history.  To this, complaints of in-service noise exposure was reported.  The Board concedes such in-service acoustic trauma.  Audiometric testing, however, shows that neither left or right ear hearing loss, for VA purposes (see 38 C.F.R. § 3.385), was shown to be present.  The examiner commented that the Veteran had normal bilateral hearing from 500 to 4000 Hertz, and mild hearing loss at the 6000 Hertz level.  

At his March 2012 hearing the Veteran essentially conceded that he did not meet the minimum threshold for entitlement to hearing loss.  

The November 2010 VA audio examination report and the March 2012 hearing transcript were made part of the record subsequent to the RO's October 1999 denial of the claim and are thus new.  This evidence, however, is cumulative and do not include any evidence relating to an unestablished fact; that is, there is no evidence showing that the Veteran in fact has hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, this evidence is not material evidence.

The evidence received since the October 1999 final decision is not new and material, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.





Earlier Effective Date for Grant of Service Connection for
Thoracic Spine Degenerative Disc Disease

The Veteran essentially argues, without specificity, that he had, by means of the submission of earlier evidence and correspondence basically sought service connection for a thoracic spine disorder before January 26, 2009.  However, the evidence of record does not show or indicate that a claim of entitlement to disability compensation benefits related to his thoracic spine was submitted at any time prior to January 26, 2009.  Further, there is no objective evidence of any submission from the Veteran declaring an intention to seek service connection for his thoracic spine prior to January 26, 2009.

Although the evidence which is of record includes VA and private medical records dated earlier than January 2009, (such as, respectively, the X-ray finding of thoracic spine mild kyphosis with associated degenerative change shown in an August 2007 VA spine examination report and a January 2008 private physician report which includes a diagnosis of thoracic spine multilevel degenerative disc disease), this did not effectively raise a claim for service connection for a thoracic spine disorder.  As noted above, the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon, 12 Vet. App. 32, 35.  See also KL v. Brown, 5 Vet. App. 205 (1993) and Crawford v. Brown, 5 Vet. App. 33 (1993).  The medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the records do not meet the criteria for a claim.

The Board has also noted that in June 2007, in the context of a claim for an increased rating for his service-connected low back strain, a March 2007 private medical report was associated with the record in support of that claim.  The report includes findings of mid and low back pain most consistent with thoracic and lumbar degenerative disc disease with compensatory myofacial pain.  However, the Veteran at that time did not request service connection for a thoracic spine disorder.  The Board concludes that a separate claim for service connection for thoracic spine degenerative disc disease was not raised. 

The Veteran's claim of entitlement to service connection for a thoracic spine disorder was not received by the VA until January 26, 2009.  See VA Form 21-4138.  The Veteran has already been given the earliest possible effective date for the award of service connection for thoracic spine degenerative disc disease.  There is no legal basis for an effective date earlier than January 26, 2009, for the award of service connection for thoracic spine degenerative disc disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

The Board, for all of the service connection claims now on appeal, finds that the probative evidence is against the claims, and, as such, the claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of doubt doctrine.  However, the preponderance of the evidence is against the claims.  As such, that doctrine is not applicable in the instant appeal, and the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Separate Ratings for Thoracic and Lumbar Manifestations

The Veteran also claims entitlement to a separate rating for his service-connected thoracic spine degenerative joint disease, apart from his service-connected low back strain.  The Rating Schedule specifically provides a single rating for limitation of motion of the thoracolumbar spine as a whole for the period on and after September 26, 2003.  38 C.F.R. § 4.71a, General Rating Formula (2013).  The Board again observes that the Veteran first claimed entitlement to service connection for his thoracic spine in 2009.  As there are no provisions in the Schedule for separate ratings for thoracic and lumbar manifestations of a single thoracolumbar spine on and after September 26, 2003, separate ratings are not warranted.  Massey v. Brown, 7 Vet. App. 204 (1994).

As the Veteran's claim associated with a thoracic spine disorder was received by the RO in January 2009, the current version of the Rating Schedule is applicable, and the law does not allow for a separate disability rating for the specific disability at issue.  Therefore, the claim of entitlement to a separate disability rating for thoracic spine degenerative disc disease under Diagnostic Code 5242 lacks legal merit, and must be denied as matter of law.  See Sabonis.

Eustachian Tube Dysfunction

Considering the appropriate evidence of record in light of the applicable rating criteria, the Board finds that an initial compensable evaluation for the service-connected Eustachian tube dysfunction is not warranted in this case. 

The Veteran's statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

At that time of the June 2011 VA ear diseases examination, Eustachian tube dysfunction was diagnosed.  The Veteran complained of symptoms including sensation of fullness in both ears, which was relieved by his plugging and blowing his nose.  He also reported chronic congestion, but denied being afforded medical treatment for this.  Examination showed no auricle deformity, normal external canals, no polyps, and no tympanic membrane perforations.  Right tympanic membrane scarring was present.  Suppuration was not noted to be present.  There were no cited complications of ear diseases.  No middle or inner ear infection was present.  The evidence of record is devoid of a finding of either suppuration or aural polyps.  

Essentially, although the Veteran was diagnosed with Eustachian tube dysfunction in the course of the appeal period, as noted, neither suppuration nor aural polyps are shown to have been manifested.  Comparing the demonstrated manifestations with the criteria of the Rating Schedule, the criteria for a schedular 10 percent rating under Diagnostic Code 6200 are not more nearly approximated.  As the Veteran's service-connected Eustachian tube dysfunction is not shown to be manifested by suppuration or aural polyps, the claim for an initial compensable evaluation for with Eustachian tube dysfunction is therefore denied.

Extraschedular Consideration

The evidence in this case does not show that the Veteran has manifestations of the Eustachian tube dysfunction that are not contemplated by the rating criteria.  His disability is manifested by complaints of ear fullness.  The rating criteria reasonably describe the Veteran's disability picture and such symptoms have been duly considered in assigning the current schedular rating.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.  

Entitlement to service connection for cervical spine degenerative disc disease is denied.  

Entitlement to service connection for otitis media is denied.  

New and material evidence has not been received and the petition to reopen a claim for service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than January 26, 2009, for service connection for thoracic spine degenerative disc disease is denied.



Entitlement to a separate disability rating for the service-connected thoracic spine degenerative disc disease is denied.  

An initial compensable evaluation for the service-connected Eustachian tube dysfunction is denied.


REMAND

Concerning the Veteran's claim seeking a disability rating in excess of 10 percent for his service-connected right shoulder arthritis, review of the claims file shows that he was most recently afforded a VA examination to ascertain the nature and severity of this disorder in May 2009.  This report included diagnoses of right shoulder arthritis and mild rotator cuff tendonopathy.  This examination followed receipt of an increased rating claim in January 2009.  

In the course of a January 2010 Informal Decision Review Officer conference, the Veteran indicated that right shoulder range of motion findings set out in the last VA examination were not consistent with his "actual" range of motion.  At his March 2012 hearing before the undersigned, the Veteran reported symptoms stemming from his service-connected right shoulder arthritis included trouble holding his arm over his head.  He reported a feeling of pain which felt like bone hitting bone.  He also testified that it was his belief that there was also muscle involvement concerning his right shoulder.  The Veteran added that the range of motion findings set out as part of his last VA examination were incorrect.  

The Board again notes that the Veteran was last afforded a VA examination to evaluate his service-connected right shoulder in May 2009.  This was almost five years ago.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the May 2009 VA examination is stale as it was conducted almost five years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, in January 2010 and March 2012, has also asserted that his service-connected right shoulder had increased in severity since he was last examined by VA. 

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his service-connected right shoulder arthritis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected right shoulder disability and include range-of-motion findings.  The examiner should state whether the Veteran's service-connected right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, or pain and provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits. 

The examiner should identify whether the Veteran has any associated objective neurological abnormalities as a result of his service-connected right shoulder disability.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has any nerve impairment that has been caused or made worse by the service-connected right shoulder disability.

If the examiner finds nerve impairment caused or made worse by the Veteran's service-connected right shoulder disability, the examiner should identify each nerve affected by the shoulder disability and indicate whether the degree of disability is "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

The examiner should also identify whether the Veteran has muscle injury associated with his service-connected right shoulder disability and indicate which specific muscle groups are involved.  The examiner should also indicate whether any rotator cuff disability, if present, is related to the service-connected right shoulder disability.




If the Veteran is found to have an associated muscle injury, the examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The disability associated with any affected muscle groups should be classified as "slight," "moderate," "moderately severe," or "severe."  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

If an associated muscle injury is found to exist, the examiner should identify any functional impairment, including any limitation of motion of the right shoulder due to muscle injury.  If there is any effect on the shoulder or other joint function, the effects, whether due to pain, weakness, etc., should be described in terms of limitation of motion.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion. 

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, readjudicate the appealed issue in light of all the evidence of record.  In so doing, also consider whether "staged" ratings are appropriate in light of Hart.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


